DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s amendment in which claims 1, 11, and 20 have been amended, and claims 1-20 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,561,200 and any patent granted on Application No. 16/555364 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitation “the second knitted component” in line 8. It appears that this limitation should read --the second knitted portion-- to maintain consistent claim language (see lines 2-3, 6).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least one of a medial side, lateral side, and a toe area”). Therefore, it is not clear if the toe area is required within the claim, or if it is an optional element (for example, if the first knitted portion might form only a medial side but not a lateral side or a toe area). For purposes of examination, it appears that the toe are is required, and that the limitation of lines 2-3 should read --the first knitted portion … forms a toe area and at least one of a medial side and a lateral side--).
Claims 2-10 depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9, 11-13, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holden et al. (US 1,601,020), herein Holden.
Regarding claim 1, Holden discloses an upper for an article of footwear, comprising: a knitted component including a first knitted portion (portions 1, 2, 3, and bottom half of portion 4) and a second knitted portion (top half of portion 4 and portions 5, 6), wherein the first knitted portion at least partially forms at least one of a medial side, a lateral side, and a toe area of the upper, and wherein the second knitted portion forms a tongue area of the upper (as seen in Fig. 3), wherein the toe area of the knitted component has only a single layer (page 1, lines 91-94; Fig. 3), wherein the second knitted 
Regarding claim 11, Holden discloses an article of footwear, comprising: an overfoot portion that includes a toe area and at least one of a medial side and a lateral side; and a knitted component including a first knitted portion (portions 1, 2, 3, and bottom half of portion 4) and a second knitted portion (top half of portion 4 and portions 5, 6), wherein the first knitted portion forms the overfoot portion the article of footwear, wherein the second knitted portion is at least partially located in a tongue area of the article of footwear and adjacent to the overfoot portion, wherein the toe area of the first portion has only a single layer (page 1, lines 91-94; Fig. 3), wherein the second knitted portion includes a first end (at elastic band 7) and a second end (at line g-h), the second end being opposite the first end, wherein the first end of the second knitted portion is secured to the first knitted portion via at least one knit structure that is common to the first knitted portion and the second knitted portion (wherein the first end is knitted unitarily and folded), and wherein the second end of the second knitted portion lacks a common knit structure with the first knitted portion (wherein the second end is secured by stitching) (page 1, lines 43-99; Fig. 1-3).
Regarding claim 20, Holden discloses an upper for an article of footwear, comprising: a knitted component including a first knitted portion (portions 1, 2, 3, and bottom half of portion 4) and a second knitted portion (top half of portion 4 and portions 5, 6), wherein the first knitted portion includes at least one layer located in a throat area of the upper and includes only a single layer in a toe area of the upper, wherein the second knitted portion includes a first end (at elastic band 7) and a second end (at 
Regarding claims 2 and 12, Holden discloses that the second end of the second knitted portion is secured to the first knitted portion via a non-knit stitch (page 1, lines 80-83).
Regarding claims 3 and 13, Holden discloses that the first end of the second knitted portion is located adjacent to a collar of the upper/article of footwear (Fig. 2, 3).
Regarding claims 9 and 19, Holden discloses that the first knitted portion forms an overfoot portion and an underfoot portion of the article of footwear (Fig. 2, 3).

Claim(s) 1, 2, 4, 9, 11, 12, 14, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dua et al. (US 2008/0110048), herein Dua.
Regarding claim 1, Dua discloses an upper for an article of footwear, comprising: a knitted component including a first knitted portion (textile elements 40, 50, 62, 63) and a second knitted portion (textile element 61), wherein the first knitted portion at least partially forms at least one of a medial side, a lateral side, and a toe area of the upper (wherein textile elements 40, 50 form the medial and lateral sides of the toe area), and wherein the second knitted portion forms a tongue area of the upper (as seen in Fig. 8C), wherein the toe area of the knitted component has only a single layer, wherein the second knitted portion includes a first end (at the toe) and a second end (at the collar), the second end being opposite the first end, wherein the first end of the second knitted portion is secured to the first knitted portion via at least one knit structure that is common to the first knitted portion and 
Regarding claim 11, Dua discloses an article of footwear, comprising: an overfoot portion that includes a toe area and at least one of a medial side and a lateral side; and a knitted component including a first knitted portion (textile elements 40, 50, 62, 63) and a second knitted portion (textile element 61), wherein the first knitted portion forms the overfoot portion the article of footwear, wherein the second knitted portion is at least partially located in a tongue area of the article of footwear and adjacent to the overfoot portion, wherein the toe area of the first portion has only a single layer, wherein the second knitted portion includes a first end (at the toe) and a second end (at the collar), the second end being opposite the first end, wherein the first end of the second knitted portion is secured to the first knitted portion via at least one knit structure that is common to the first knitted portion and the second knitted portion (wherein the first end is knitted unitarily and folded), and wherein the second end of the second knitted portion lacks a common knit structure with the first knitted portion (wherein the second end is secured by stitching at the medial and lateral sides) (paragraphs 0039-0045, 0050-0051; Fig. 8A-8C).
Regarding claim 20, Dua discloses an upper for an article of footwear, comprising: a knitted component including a first knitted portion (textile elements 40, 50, 62, 63) and a second knitted portion (textile element 61), wherein the first knitted portion includes at least one layer located in a throat area of the upper and includes only a single layer in a toe area of the upper, wherein the second knitted portion includes a first end (at the toe) and a second end (at the collar), the second end being opposite the first end, wherein an elongated portion of the second knitted portion between the first end and the second end is coextensive with the first knitted portion in the throat area (wherein the second 
Regarding claims 2 and 12, Dua discloses that the second end of the second knitted portion is secured to the first knitted portion via a non-knit stitch (paragraph 0051).
Regarding claims 4 and 14, Dua discloses that the first end of the second knitted portion is located adjacent to the toe area of the upper/article of footwear (Fig. 8A-8C).
Regarding claims 9 and 19, Dua discloses that the first knitted portion forms an overfoot portion and an underfoot portion of the article of footwear (Fig. 8A-8C).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holden, as applied to claims 1 and 11, in view of Safrit et al. (US 4,341,096), herein Safrit.
Holden does not specifically disclose that the common knit structure includes at least one knit course. Safrit teaches an upper for an article of footwear, comprising: a knitted component including a first knitted portion (leg 20, instep area 21, heel area 22, outer layer 32) and a second knitted portion (layers 30, 31 in instep portion), wherein the first end of the second knitted portion is secured to the first knitted portion via at least one knit structure that is common to the first knitted portion and the second knitted portion (column 3, lines 11-14, 31-40). The common knit structure includes at least one knit course (as seen in Fig. 7, the courses of layer 30 extend across the width of the knitted component, and therefore a common knot course will be present at the transition between integrally knit layer 30 .

Claims 6, 7, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua, as applied to claims 1 and 11, in view of Greene et al. (US 2011/0078921), herein Greene.
Dua discloses that the second knitted portion may have a different knit structure than the first knitted portion, and that the knitted component may have structures wherein layers of material overlap each other (paragraph 0046). Dua does not specifically disclose that the second knitted portion includes at least two coextensive knit layers. Greene teaches that a knitted tongue component may include two coextensive knit layers. A first layer (upper region 43) of the knitted portion is separable from a second layer (lower region 44) of the knitted portion such that a cavity is formed therebetween. The cavity allows for a compressible structure within the tongue to enhance the overall comfort of the footwear (paragraphs 0046-0047; Fig. 9A, 11E, 11F). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the second knitted component (tongue area) of Dua with at least two coextensive layers having a cavity therebetween, as taught by Greene, in order to allow for a compressible structure within the tongue to enhance the overall comfort of the footwear.

Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua, as applied to claims 1 and 11, in view of Burris et al. (US 2005/0016023), herein Burris.
Dua discloses that the second knitted portion may have a different knit structure than the first knitted portion, and that the knitted component may have structures wherein layers of material overlap each other (paragraph 0046). Dua does not disclose that the second knitted portion includes a spacer .
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732